Case 19-47779        Doc 25       Filed 04/08/20 Entered 04/08/20 11:29:06         Main Document
                                               Pg 1 of 4


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI

In re                                            )
                                                 )   Case No. 19-47779 399
BRIAN DOUGLAS FISH                               )
                                                 )   Chapter 7
                                  Debtor         )

                MOTION OF PEOPLES NATIONAL BANK, N.A. TO LIFT
                AUTOMATIC STAY AS TO LIFE INSURANCE POLICY

        For its Motion to Lift Stay, Peoples National Bank, N.A. (“Peoples”), by counsel,

respectfully states as follows:

        1.     Peoples holds a claim against Debtor in the amount of $788,446.93.

        2.     The claim is founded upon that certain Promissory Note dated May 21, 2009

(“Note”) made by Patricia K. Fish and Brian Fish to Peoples, as amended from time to time by

eight Change in Terms Agreements (“CITs”) made by Patricia K. Fish and Brian Fish and last

effective through September 21, 2012.

        3.     Redacted copies of the Note and, collectively, the CITs are marked as Peoples

Exhibits 1 and 2 respectively and are incorporated herein by reference.

        4.     The Note and CITs were found to be valid and enforceable against Patricia K. Fish

and Brian Fish by an Amended Judgment of the Circuit Court of St. Louis County, Missouri,

entered on December 20, 2018.

        5.     A copy of the said Amended Judgment is marked as Peoples Exhibit 3 and is

incorporated herein by reference.

        6.     Although Patricia K. Fish filed an appeal of the Amended Judgment, Brian K. Fish

did not.

        7.     Peoples’ claim is secured by items that include, inter alia, a certain life insurance

                                               -1-
Case 19-47779       Doc 25     Filed 04/08/20 Entered 04/08/20 11:29:06             Main Document
                                            Pg 2 of 4


policy (“Insurance Policy”) owned by and insuring the life of Patricia K. Fish.

       8.      Peoples’ security interest was created and perfected by assignment of the Insurance

Policy by Patricia K. Fish and Brian Fish to Peoples on May 21, 2009.

       9.      Copies of said assignment, the assent of the insurer thereto, and a Policy Data

Review prepared by the insurer and dated June 28, 2009, are attached collectively as Peoples

Exhibit 4 and are incorporated herein by reference.

       10.     On information and belief, the cash value of the Insurance Policy currently exceeds

$71,900.00.

       11.     A Policy Data Review prepared by the insurer and dated March 27, 2020

summarizes the ownership, benefits, and other relevant information regarding the Insurance

Policy. A copy is attached as Peoples Exhibit 5 and is incorporated herein by reference.

       12.     Pursuant to § 362(d)(1), cause exists for granting relief from the automatic stay as

to the Insurance Policy, in that Debtor has failed to make any payments to Peoples on the Note

since June, 2012, and the Amended Judgment found all issues in dispute between the parties in

favor of Peoples (and U. S. Bank) and against Patricia K. Fish and Brian Fish.

       13.     Patricia K. Fish filed for relief under Chapter 7 in this Court in case no. 19-41620-

705. Notice of this Motion will be provided to her attorney and the Chapter 7 Trustee in her case.

       14.     Although Patricia K. Fish claimed in an amended Schedule A that her residence

was worth $1.6 million, her Chapter 7 Trustee was able to obtain only $935,000.00 as the gross

sale price for the residence. Her Trustee is holding the proceeds of said sale subject to lien claims

pursuant to an Order of the Court approving the said sale. Peoples holds a junior lien on the

proceeds, subordinate to the lien of U. S. Bank.

       15.     After allowing for the amount of the proceeds that are expected to be paid to Peoples

                                                -2-
Case 19-47779        Doc 25     Filed 04/08/20 Entered 04/08/20 11:29:06           Main Document
                                             Pg 3 of 4


from the sale of the residence, Peoples’ secured claim will still substantially exceed the value of

the Insurance Policy.

       16.     Pursuant to § 362(d)(2), Peoples is entitled to relief from the automatic stay as to

the Insurance Policy because there is no equity in it for Debtor or for the Estate, and it is not

necessary to an effective reorganization.

       17.     Peoples waives the deadline of § 362(e)(1).

       WHEREFORE, Peoples National Bank, N.A. prays that this Court enter an order granting

Peoples relief from the automatic stay as to the Insurance Policy and authorizing Peoples to

exercise its rights under nonbankruptcy law and the assignment mentioned above to collect and

liquidate its interest in the Insurance Policy in partial payment of the Note. Peoples further prays

for such additional relief as is just and proper in the circumstances.


                                                         /s/ James S. Cole
                                                       James S. Cole, #26787
                                                       WASINGER DAMING, LC
                                                       1401 S. Brentwood Blvd., Suite 875
                                                       St. Louis, MO 63144
                                                       (314) 961-0400; fax (314) 961-2726
                                                       jcole@wasingerdaming.com

                                                       Attorneys for Peoples National Bank, N.A.




                                                 -3-
Case 19-47779       Doc 25     Filed 04/08/20 Entered 04/08/20 11:29:06              Main Document
                                            Pg 4 of 4


                             CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing motion and exhibits mentioned therein were filed
with the Clerk of the Court for service upon the U. S. Trustee and all attorneys of record by the
Court’s electronic service procedure, that further copies were e-mailed to the persons with e-mail
addresses indicated below, and a copy thereof was also mailed to Debtor, Patricia K. Fish, at the
address stated below by first-class mail, postage prepaid, all on April 8, 2020.


                                                        /s/ James S. Cole

Office of United States Trustee by e-service

Seth A. Albin, Esq.                            Chapter 7 Trustee
Albin Law                                      email: albintrustee@albinlawstl.com
7710 Carondelet Ave., Suite 405
St. Louis, MO 63105

William A. Catlett, Esq.                       Debtor’s Attorney
William A. Catlett, L.L.C.                     email: william@catlett.biz
9939 Gravois Road
St. Louis, MO 63123

Brian Douglas Fish                             Debtor
702 Plantmore Drive
St. Louis, MO 63135

Fredrich J. Cruse, Esq.                        Chapter 7 Trustee for Estate of Patricia K. Fish
The Cruse Law Firm PC                          email: trustee@cruselaw.com
P. O. Box 914
Hannibal, MO 63401

James B. Day                                   Attorney for Chapter 7 Trustee Fred Cruse
Law Office of James B. Day                     email: jdaylaw@charter.net
13321 N. Outer Forty Road, Ste. 600
Chesterfield, MO 63017

Robert E. Eggmann, Esq.                        Attorney for Patricia K. Fish
Carmody MacDonald P.C.                         email: ree@carmodymacdonald.com
120 South Central Ave., Suite 1800
Clayton, MO 63105




                                                -4-
